[FLEET LETTERHEAD]




The Talbots, Inc.                                                      
                                                        March 6, 2001
175 Beal Street
Hingham, MA 02043

Attention: Mr. Edward L. Larsen
Senior Vice President, Finance
Chief Financial Officer and Treasurer

Dear Ed:

                  This letter will serve to confirm that Fleet National Bank
(the “Bank”) holds available for The Talbots, Inc. (the “Company”) uncommitted,
discretionary credit facilities as follows:

(a) an aggregate $100,000,000.00 line of credit for the issuance of documentary
letters of credit to support the importation of goods into the United States
from Hong Kong and other Asian countries, and the issuance of one-year standby
letters of credit;


(b) an aggregate $5,000,000 money market line of credit for discretionary
advances; and


(c) a $10,000,000 foreign exchange line for spot and 12-month forward contracts.


                   All such facilities shall expire on March 6, 2002, and
documentary letters of credit will be payable at sight and shall be priced as
follows based on the location of the issuance:

Boston Hong Kong

Issuing Fee: U.S. $25* Waived

Negotiation Fee: The greater of 1/8% or U.S. $70 Waived

Amendment Fee: U.S. $25* Waived

*Plus Cable Fee:


                   Each documentary letter of credit issued under this facility
will be governed additionally by a continuing Commercial Letter of Credit
Agreement, and a Master Trade Key Agreement between the Company and the Bank,
and such other documentation that the Bank may require from time to time.

                   The standby letter of credit issued under this facility will
be governed by our existing Standby Letter of Credit Agreement and such other
documentation that the Bank may require from time to time.

                   Each money market advance under this facility will be at
fixed rates quoted by Fleet National Bank with maturities of up to 180 days, and
no loan shall have an interest period that extends beyond the expiration of this
line of credit. Each loan must be at least $1,000,000.00 and aggregate loans
under this arrangement may not exceed $5,000,000.00. This arrangement is not a
commitment to lend, and from time to time the Bank may not quote rates on some
or all maturities.

                   We agree that upon your advice by telephone to our Money
Market Desk that you wish to borrow money under this facility and our agreement
to lend, we will forthwith lend you such amount at the quoted rate of interest
by crediting such amount to your demand deposit account with us, or, upon your
instructions, by wiring such amount to such other account as you may direct.
Borrowings will be evidenced by a Promissory Note in the form attached hereto.
Each borrowing and the corresponding information (see attached note schedule)
will be recorded the day of the telephone call. Our advices of credit and debit
will be additional evidence of borrowings. You authorize us to keep the official
record of all borrowings under this “money market” lending arrangement in the
format described above, and you agree that this record shall be prima facie
evidence of the amount of the borrowings under this facility.

                   No voluntary prepayment of money market loans will be
permitted. If any money loans are paid on a date other than the last day of the
applicable interest period (whether by reason of voluntary prepayment,
acceleration or otherwise), the Company shall compensate the Bank for any
funding losses and other costs (including lost profits) incurred as a result of
such prepayment.

                   This letter and the Promissory Note evidence your promise to
pay all such borrowings with interest on their respective maturity dates. This
“money market” lending arrangement remains in force until March 6, 2002.

                   If the foregoing satisfactorily sets forth the terms and
conditions of our lines of credit, please execute and return this letter. We are
pleased to provide these lines to Talbots, and look forward to the ongoing
development of our relationship.


                                      Sincerely,

                                      Fleet National Bank


                                      By: PETER L. GRISWOLD
                                          ______________________________________
                                          Peter L. Griswold, Managing Director
                                          Retail & Apparel Division

Accepted:
The Talbots, Inc.


By: EDWARD L. LARSEN
    _____________________________________
    Edward L. Larsen
    Senior Vice President, Finance
    Chief Financial Officer and Treasurer

Date:
     __________________

